 

Exhibit 10.1

 

RESEARCH COLLABORATION AGREEMENT

 

This Research Collaboration Agreement (together with all Exhibits hereto, this
“Agreement”), effective as of May 16, 2016 (the “Effective Date”), is entered
into by and between President and Fellows of Harvard College, a charitable
corporation of Massachusetts having an office at Richard A. and Susan F. Smith
Campus Center, Suite 727, 1350 Massachusetts Avenue, Cambridge, Massachusetts
02138 (“Harvard”), and ReWalk Robotics, Ltd. a company existing under the laws
of the State of Israel, having a place of business at 200 Donald Lynch Blvd.,
Marlborough, MA 01752 (“Company”). Harvard and Company each shall be referred to
herein as a “Party” and together as the “Parties.”

 

WHEREAS, Harvard and Company desire to collaborate in the performance of
research to be described in a research plan; and

 

WHEREAS, Harvard and Company believe that collaborating with each other in the
performance of such research will be of mutual benefit, will further the
instructional and research objectives of Harvard and will foster the development
of scientific knowledge.

 

NOW, THEREFORE, in consideration of the promises and mutual covenants set forth
herein, Harvard and Company agree as follows:

 

1.Definitions.

 

Whenever used in this Agreement with an initial capital letter, the terms
defined in this Article 1, whether used in the singular or the plural, shall
have the meanings specified below.

 

1.1              “Active” shall mean, with respect to a Soft Exosuit, technology
that commands motors to apply torques at joint(s) beyond adjusting pretension
levels.

 

1.2              “Calendar Quarter” shall mean each of the periods of three (3)
consecutive calendar months ending on March 31, June 30, September 30 and
December 31 during the Term.

 

1.3              “Company Invention” shall mean any patentable invention that is
conceived and/or reduced to practice in the performance of the Research Plan
during the Term for which at least one inventor is a member of the Company Team
(but no inventor is a member of the Harvard Team).

 

1.4              “Company Patent Rights” shall mean any patents and patent
applications that claim any Company Invention, in each case solely to the extent
the claims are directed to the subject matter of such Company Invention.

 

1.5              “Company Principal Investigator” shall mean Ofir Koren, or such
other principal investigator who may replace him pursuant to Section 2.2.

 

1.6              “Company Results” shall mean Results generated by the Company
Team.

 

1.7              “Company Team” shall mean the Company Principal Investigator
and those technicians, scientists and/or other individuals employed (or
otherwise retained) by Company to work on behalf of Company under [his/her]
direction on the Research.

 

1.8              “Control” shall mean, with respect to any Patent Rights, other
intellectual property rights or trade secrets, the legal authority or right
(whether by license or otherwise) of a Party to grant a license or a sublicense
of or under such Patent Rights, or other intellectual property rights to another
Person, or to otherwise disclose such trade secrets to another Person, without
breaching the terms of any agreement with a third party, or misappropriating the
trade secrets of a third party.

 



    

* Confidential treatment has been requested for redacted portions of this
exhibit. This copy omits the information subject to the confidentiality request.
Omissions are designated as [**]. A complete version of this exhibit has been
provided separately to the Securities and Exchange Commission.

 

 

 

1.9              “Field” shall mean Active Medical Lower Limb Soft Exosuits.

 

1.10          “Governmental Authority” means any transnational, domestic or
foreign federal, state or local governmental, regulatory or administrative
authority, department, court, agency or official, including any political
subdivision thereof.

 

1.11          “Harvard Background Patents” shall mean, in each case to the
extent owned or Controlled by Harvard, all of the Patent Rights for the patents
and patent applications listed in Exhibit C.

 

1.12          “Harvard Inventions” shall mean Harvard Type A Inventions and
Harvard Type B Inventions, collectively.

 

1.13          “Harvard Principal Investigator” shall mean Conor Walsh, Ph.D., or
such other principal investigator who may replace Dr. Walsh pursuant to
Section 2.2.

 

1.14          “Harvard Results” shall mean Results generated by the Harvard
Team.

 

1.15          “Harvard Team” shall mean the Harvard Principal Investigator and
those faculty members, research fellows, students, technicians, scientists
and/or other individuals employed (or otherwise retained) by Harvard to work on
behalf of Harvard under his/her direction on the Research.

 

1.16          “Harvard Type A Invention” shall mean any patentable invention
that either (a) is conceived and reduced to practice (i)(x) in the performance
of the Research Plan during the Term or (y) conceived in the performance of the
Research Plan during the Term and reduced to practice within one (1) year after
termination or expiration of the Term, (ii) for which at least one inventor is a
member of the Harvard Team (but no inventor is a member of the Company Team) and
(iii) which is dominated by a Valid Claim within the Harvard Background Patents
(regardless of whether or not such Valid Claim ultimately issues); or (b) is
deemed a Harvard Type A Invention pursuant to Section 5.2.4.

 

1.17          “Harvard Type A Patent Rights” shall mean all of the Patents
Rights for any patents or patent applications that claim any Harvard Type A
Invention, in each case solely to the extent the claims are directed to the
subject matter of such Harvard Type A Invention.

 

1.18          “Harvard Type B Invention” shall mean any patentable invention (i)
conceived and reduced to practice during the Term or (ii) conceived in the
performance of the Research Plan during the Term and reduced to practice within
one (1) year after termination or expiration of the Term (a) that is not a
Harvard Type A Invention, (b) for which an inventor is a member of the Harvard
Team (but no inventor is a member of the Company Team). Harvard Type B
Inventions shall exclude new actuator and sensor components.

 

1.19          “Harvard Type B Patent Rights” shall mean all of the Patent Rights
for any patents or patent applications that claim any Harvard Type B Invention,
in each case solely to the extent the claims are directed to the subject matter
of such Harvard Type B Invention.

 

1.20          “Invention” shall mean a Company Invention, Harvard Invention or
Joint Invention, as the case may be.

 



 2  

* Confidential treatment has been requested for redacted portions of this
exhibit. This copy omits the information subject to the confidentiality request.
Omissions are designated as [**]. A complete version of this exhibit has been
provided separately to the Securities and Exchange Commission.

 

 

 

1.21          “Joint Invention” shall mean any patentable invention that is (i)
conceived and reduced to practice in the performance of a Research Plan during
the Term or (ii) conceived in the performance of the Research Plan during the
Term and reduced to practice within [**] after termination or expiration of the
Term, for which one or more inventors are members of the Company Team and one or
more inventors are members of the Harvard Team.

 

1.22          “Joint Patents” shall mean any patents and patent applications
that claim any Joint Invention, in each case solely to the extent the claims are
directed to the subject matter of such Joint Invention.

 

1.23          “License Agreement” shall mean the agreement entered into by the
Parties as of the Effective Date.

 

1.24          “Medical Lower Limb” shall mean actively affecting leg movement in
patients with gait impairments resulting from the lack of proper muscle function
due to neurological impairment, muscular degeneration or advanced aging.

 

1.25          “Person” shall mean an individual, corporation, partnership,
limited liability company, association, trust or other entity or organization,
including a Governmental Authority.

 

1.26          “Principal Investigators” shall mean the Company Principal
Investigator and the Harvard Principal Investigator.

 

1.27          “Patent Rights” shall mean, with respect to any patents or patent
applications, all of the following: (a) such patents and patent applications
(including the PCT and/or U.S. utility application claiming priority to such
application(s) that are filed on or before the one year conversion date of such
application(s)); (b) any patent or patent application that claims priority to
and is a divisional, continuation, reissue, renewal, reexamination, substitution
or extension of any patent application identified in (a); (c) any patents
issuing on any patent application identified in (a) or (b), including any
reissues, renewals, reexaminations, substitutions or extensions thereof; (d) any
claim of a continuation-in-part application or patent (including any reissues,
renewals, reexaminations, substitutions or extensions thereof) that is entitled
to the priority date of, and is directed specifically to subject matter
specifically described in, at least one of the patents or patent applications
identified in (a), (b) or (c); (e) any foreign counterpart (including PCTs) of
any patent or patent application identified in (a), (b) or (c) or of the claims
identified in (d); and (f) any supplementary protection certificates, pediatric
exclusivity periods, any other patent term extensions and exclusivity periods
and the like of any patents and patent applications identified in (a) through
(e).

 

1.28          “Research” shall mean the research actually conducted during the
Term by the Company Team and/or Harvard Team under the terms of this Agreement
in accordance with the Research Plan.

 

1.29          “Research Plan” shall mean the research plan attached hereto as
Exhibit A (as may be amended from time to time by mutual agreement of the
Parties), which sets forth the scope, timing and details of the research to be
performed by the Company Team and Harvard Team under the direction of their
respective Principal Investigators during the Term.

 

1.30          “Results” shall mean all data, materials, compositions, methods,
processes, analyses, formulae, know-how, trade secrets, unpatented inventions
(whether patentable or unpatentable and whether or not reduced to practice),
technology, and information generated in the performance of the Research, but
excluding Inventions.

 



 3  

* Confidential treatment has been requested for redacted portions of this
exhibit. This copy omits the information subject to the confidentiality request.
Omissions are designated as [**]. A complete version of this exhibit has been
provided separately to the Securities and Exchange Commission.

 

 

 

1.31          “Soft Exosuit” shall mean assistive technology comprised of (a) a
motor/gear-driven actuation system, (b) Bowden-cable-based transmission, (c) a
textile-based human interface, (d) wearable sensors and (e) algorithms to
control assistance.

 

1.32          “Valid Claim” shall mean: (a) a claim of an issued and unexpired
patent that has not been (i) held permanently revoked, unenforceable,
unpatentable or invalid by a decision of a Governmental Authority of competent
jurisdiction, unappealable or unappealed within the time allowed for appeal,
(ii) rendered unenforceable through disclaimer or otherwise, (iii) abandoned or
(iv) permanently lost through an interference or opposition proceeding without
any right of appeal or review; or (b) a pending claim of a pending patent
application that (i) has been asserted and continues to be prosecuted in good
faith and (ii) has not been abandoned or finally rejected without the
possibility of appeal or refiling.

 

1.33           Additional Defined Terms. The following capitalized terms shall
have the meanings ascribed to them in the following sections of this Agreement:

 

Abandoned Joint Patent Section 6.2.5.2 Agreement Preamble   Company Preamble  
Company Confidential Information Section 7.1 Company Visiting Scientist Section
2.3 Confidential Information Section 7.1 Ex-Field Licensee Section 10.16 Harvard
Preamble   Harvard Confidential Information Section 7.1 Harvard Names Section
10.5 Harvard Visiting Scientist Section 2.3 MS Exhibit A Negotiation Period
Section 6.2.3 Option Activation Period Section 6.2.2 Option Exercise Period
Section 6.2.3 Party or Parties Preamble   Reimbursed Costs Section 10.16 Suit
Section 10.10 Term Section 9.1 Visiting Scientist Section 2.3

 

2.                  Research.

 

2.1               Performance of Research. The Parties shall use good faith
efforts to perform the Research in accordance with the Research Plan; however,
neither Party makes any warranties or representations regarding completion of
the Research or the achievement of any particular results.

 

2.2              Principal Investigators. The part of the Research to be
performed by Harvard will be directed and supervised by the Harvard Principal
Investigator, who shall have primary responsibility for the performance of such
Research. The part of the Research to be performed by Company will be directed
and supervised by the Company Principal Investigator, who shall have primary
responsibility for the performance of such Research. The Principal Investigators
shall maintain regular contact with each other, at least monthly, and shall
facilitate the coordination of the Parties’ activities under the Research Plan.
Company may replace the named Company Principal Investigator upon prior written
notice to Harvard. If the Harvard Principal Investigator ceases to supervise the
Research for any reason, Harvard will notify Company promptly and may endeavor
to find a substitute acceptable to Company. If Harvard declines or is unable to
find a substitute acceptable to Company within [**] after the Harvard Principal
Investigator ceases to supervise the Research, Company may terminate this
Agreement immediately upon written notice to Harvard.

 



 4  

* Confidential treatment has been requested for redacted portions of this
exhibit. This copy omits the information subject to the confidentiality request.
Omissions are designated as [**]. A complete version of this exhibit has been
provided separately to the Securities and Exchange Commission.

 

 

 

2.3              Visiting Scientists. The Parties agree that one or more
scientists from Company (each, a “Company Visiting Scientist”) may perform or
otherwise participate in Research at Harvard’s facilities, and one or more
scientists from Harvard (each, a “Harvard Visiting Scientist”, and together with
Company Visiting Scientists, the “Visiting Scientists”) may perform or otherwise
participate in Research at Company’s facilities. Company shall provide Harvard
with prior written notice of each Company Visiting Scientist that Company
intends to have perform or otherwise participate in Research at Harvard’s
facilities. Each Visiting Scientist from Company shall execute a Visitor
Participation Agreement, in the form attached hereto as Exhibit D), prior to
his/her visit. Notwithstanding the terms of the Visitor Participation Agreement
or any other provision of this Agreement to the contrary, the Parties hereby
agree that if a Company Visiting Scientist conceives and reduces to practice any
patentable invention in the performance of the Research Plan during the Term
outside of Harvard’s premises and facilities, then he/she shall assign his/her
entire right, title and interest in and to such invention to Company. Company
shall provide all necessary information and documentation required by the
U.S. Department of Homeland Security, if any is required, and shall ensure that
its Visiting Scientist has the appropriate visa for his/her visit(s) to Harvard.
Each Party will endeavor to apprise the other Party’s Visiting Scientists of any
rules, regulations, procedures and policies that may be applicable to the
Visiting Scientist’s activities at its facilities. In any event, however, the
Visiting Scientist shall comply with all applicable rules, regulations,
procedures and policies at all times during the term of this Agreement. Neither
Party shall compensate or reimburse the other Party or the other Party’s
Visiting Scientist in connection with the Visiting Scientist’s visit(s) under
this Agreement. Each Party shall pay and administer all compensation and fringe
benefits, if any, due to its Visiting Scientists. Neither Party shall provide
housing, meals, travel or any other personal expenses for the other Party’s
Visiting Scientists. Instead, all such expenses shall be the responsibility of
the Visiting Scientist or his/her employer. Each Party shall provide health
insurance for its Visiting Scientists. Each Company Visiting Scientist shall
sign and deliver to Harvard, prior to the commencement of his/her visit, the
“Acknowledgement of Risk and Release for Non-Harvard Personnel Using Harvard
Research and Instructional Laboratory Facilities,” in the form attached hereto
as Exhibit E).

 

2.4              Harvard Team. Within [**] of the Effective Date, Harvard will
identify in writing to Company all of the members of the Harvard Team. Harvard
shall use reasonable efforts to ensure that the continued inclusion of such
individuals on the Harvard Team. If any member of the Harvard Team will be
removed or replaced, Harvard shall provide reasonable advance notice thereof to
Company and shall provide Company with a qualified replacement member, having
qualifications and experience at least equal to the former member, who is
reasonably satisfactory to Company. If for any reason, Company objects to any
new proposed member of the Harvard Team, the Parties shall work together in good
faith to identify an alternative new member. At no point during the Term will
there be less than [**] members of the Harvard Team.

 

3.                Costs and Expenses.

 



 5  

* Confidential treatment has been requested for redacted portions of this
exhibit. This copy omits the information subject to the confidentiality request.
Omissions are designated as [**]. A complete version of this exhibit has been
provided separately to the Securities and Exchange Commission.

 

 

 

3.1             Subject to Section 9.6.1, Company agrees to pay Harvard the
total amount of [**] United States Dollars (US $[**]), as follows:

 

3.1.1        [**] United States Dollars (US $[**]) for 2016 to be paid in [**]
equal installments of [**] United States Dollars (US $[**]) each, each of which
shall be payable within forty-five (45) days of receipt of the invoice from
Harvard for such amount. Harvard shall issue each invoice to Company at least
[**] prior to the start of each Calendar Quarter in 2016 after the Effective
Date.

 

3.1.2        [**] United States Dollars for 2017 ($[**]) to be paid as follows:
(a) a first installment of [**] United States Dollars (US $[**]) and (b) [**]
subsequent equal installments of [**] United States Dollars (US $[**]) each,
each of which shall be payable within [**] of receipt of the invoice from
Harvard for such amount. Harvard shall issue each invoice to Company at least
[**] prior to the start of each Calendar Quarter in 2017.

 

3.1.3        [**] United States Dollars ($[**]) for 2018 to be paid as follows:
(a) a first installment of [**] United States Dollars (US $[**]) and (b) [**]
subsequent equal installments of [**] United States Dollars (US $[**]) each,
each of which shall be payable within [**] of receipt of the invoice from
Harvard for such amount. Harvard shall issue each invoice to Company at least
[**] prior to the start of each Calendar Quarter in 2018.

 

3.1.4        [**] United States Dollars for 2019 ($[**]) to be paid as follows:
(a) a first installment of [**] United States Dollars (US $[**]) and (b) [**]
subsequent equal installments of [**] United States Dollars (US $[**]) each,
each of which shall be payable within [**] of receipt of the invoice from
Harvard for such amount. Harvard shall issue each invoice to Company at least
[**] prior to the start of each Calendar Quarter in 2019.

 

3.1.5        [**] United States Dollars ($[**]) for 2020 to be paid as follows:
(a) a first installment of [**] United States Dollars (US $[**]) and (b) [**]
subsequent equal installments of [**] United States Dollars (US $[**]) each,
each of which shall be payable within [**] of receipt of the invoice from
Harvard for such amount. Harvard shall issue each invoice to Company at least
[**] prior to the start of each Calendar Quarter in 2020.

 

3.1.6        [**] United States Dollars ($[**]) for 2021 to be paid in [**]
equal installments of [**] United States Dollars (US $[**]) each, each of which
shall be payable within [**] of receipt of the invoice from Harvard for such
amount. Harvard shall issue each invoice to Company at least [**] prior to the
start of the [**] Calendar Quarters of 2021.

 

3.2              Harvard shall use the amounts paid by Company to Harvard
pursuant to this Article 3 solely for the conduct of the Research pursuant to
the terms of this Agreement in accordance with the Research Plan. Harvard shall
not be obligated to incur costs or expend funds to conduct the Research in
excess of the total amount paid by Company under this Agreement.

 

3.3              Harvard will provide Company with a fixed-price invoice in the
form set forth in Exhibit B hereto prior to each scheduled Calendar Quarterly
payment; provided that Harvard’s failure to do so will not relieve Company from
its obligation to make the corresponding payment, but instead will entitle
Company to delay the due date of such payment until the date that is [**] after
the date of Harvard’s invoice. All payments due under this Agreement will be
paid in United States dollars and will be without deduction or withholding of
any kind. To the extent that any terms or conditions of any invoice issued by
Company in connection with Harvard’s invoices under this Section 3.3 conflict
with the terms and conditions of this Agreement, the terms and conditions of
this Agreement will prevail and govern.

 



 6  

* Confidential treatment has been requested for redacted portions of this
exhibit. This copy omits the information subject to the confidentiality request.
Omissions are designated as [**]. A complete version of this exhibit has been
provided separately to the Securities and Exchange Commission.

 

 

 

4.                Results.

 

4.1              Reports; Use; License.

 

4.1.1        Each Party shall provide the other with reports summarizing its
Results, no less frequently than once each Calendar Quarter. After each such
exchange, the Parties shall meet either in person or by teleconference to review
the Results. Within [**] after the earlier of the completion of the Research or
the termination of this Agreement, each Party will provide the other with a
final report summarizing its Results.

 

4.1.2        Subject to Articles 7 and 8 of this Agreement and without limiting
any rights or licenses expressly granted by Harvard to Company pursuant to this
Agreement or the License Agreement, Harvard shall have the right to use
Company’s Results for internal research purposes only.

 

4.1.3        Subject to Articles 7 and 8 of this Agreement and without limiting
any rights or licenses expressly granted by Harvard to Company pursuant to this
Agreement or the License Agreement, Harvard hereby grants to Company a
perpetual, non-exclusive, royalty-free license to use any Harvard Results both
(a) for internal research purposes and (b) to make, have made, offer for sale,
sell, have sold, repair, service and import products and services within the
Field in the Territory.

 

4.2              Confidentiality. Without regard to the marking requirement
described in Section 7.1 or the disclosure mechanism described in Section 7.2
and subject to the exceptions set forth in Section 7.1 (i) – (iv), each Party
(a) shall treat as Confidential Information (as otherwise defined in
Section 7.1) of the other Party the contents of any report provided to it under
Section 4.1 that discloses Results generated solely by the other Party and (b)
shall treat as Confidential Information of the Parties jointly the contents of
any report provided to it under Section 4.1 that discloses Results generated
jointly by the Parties until publication of such joint Results in accordance
with Article 8 (except that patent filings in accordance with Section 5.4 shall
be permitted).

 

4.3              Meet and Confer. If, during the Term, Company notifies Harvard
Principal Investigator that Company believes that certain Harvard Results are
competitively sensitive or would provide Company with a discernible competitive
or market advantage that would be adversely affected if publicly used, disclosed
or published, then the Parties shall use good faith efforts to meet and confer
to discuss such Harvard Results and the concerns of Company regarding the use,
disclosure and publication thereof by Harvard, the Harvard Principal
Investigator or the Harvard Team.

 

5.                Inventions.

 

5.1              Inventorship. Inventorship of Inventions shall be determined in
accordance with United States patent law.

 

5.2              Ownership.

 

5.2.1        Company Inventions. The entire right, title and interest in and to
all Company Inventions shall be owned solely by Company.

 



 7  

* Confidential treatment has been requested for redacted portions of this
exhibit. This copy omits the information subject to the confidentiality request.
Omissions are designated as [**]. A complete version of this exhibit has been
provided separately to the Securities and Exchange Commission.

 

 

 

5.2.2        Harvard Inventions. The entire right, title and interest in and to
all Harvard Inventions shall be owned solely by Harvard.

 

5.2.3        Joint Inventions. The entire right, title and interest in and to
all Joint Inventions shall be owned jointly by Company and Harvard. Subject to
Section 6.2, Company and Harvard each shall have the full right in any
jurisdiction to grant licenses under its interest in Joint Patents without any
obligation to seek the consent of the other or to account for any profits made
as a result of any such license.

 

5.2.4        Inventions Made by Company Visiting Scientists. Notwithstanding
anything to the contrary herein (but consistent with the fourth (4th) sentence
of Section 2.3), patentable inventions conceived and reduced to practice by a
Company Visiting Scientist solely during the period that such Company Visiting
Scientist is performing or otherwise participating in Research at Harvard’s
facilities in the performance of the Research Plan will be deemed to be a
Harvard Type A Invention.

 

5.2.5        Inventions Made by Harvard Visiting Scientists. Notwithstanding
anything to the contrary herein, patentable inventions conceived and reduced to
practice by a Harvard Visiting Scientist (other than Dr. Walsh) solely during
the period that such Harvard Visiting Scientist is performing or otherwise
participating in Research at Company’s facilities in the performance of the
Research Plan will be deemed to be a Joint Invention.

 

5.3              Disclosure. Harvard shall notify Company, promptly and in
writing, of any Invention with respect to which its Office of Technology
Development has received a written invention disclosure form and (in the case of
Harvard Inventions and Joint Inventions) filed a patent application; provided,
however, that subject to and without limiting Sections 2.6.4 (with respect to
Consulting Inventions and Joint Consulting Inventions (as such terms are defined
in the License Agreement)) and 6.1 (with respect to any Inventions included in
the Licensed Patent Rights (as such term is defined in the License Agreement))
of the License Agreement, Harvard may elect to notify Company prior to filing.
Company shall notify Harvard, promptly and in writing, of any Company Invention
for which it has filed a patent application; provided, however, that Company may
elect to notify Harvard prior to filing. Without regard to the marking
requirement described in Section 7.1 or the disclosure mechanism described in
Section 7.2, and subject to the exceptions set forth in Section 7.1 (i) – (iv),
each Party (a) shall treat as Confidential Information of the other Party the
contents of any notice provided to it under this Section 5.3 that discloses an
Invention owned solely by the other Party and (b) shall treat as Confidential
Information of the Parties jointly the contents of any notice provided to it
under this Section 5.3 that discloses a Joint Invention until publication of
such Joint Invention in accordance with Article 8 (except that patent filings in
accordance with Section 5.4 shall be permitted).

 

5.4              Patent Filing and Prosecution.

 

5.4.1        Sole Inventions. Company shall be responsible, at its sole expense
and discretion, for the preparation, filing, prosecution and maintenance of
Company Patent Rights. Subject to and without limiting Section 6 of the License
Agreement with respect to any Inventions included in the Licensed Patent Rights
(as such term is defined in the License Agreement), Harvard shall be
responsible, at its sole expense and discretion, for the preparation, filing,
prosecution and maintenance of Harvard Patent Rights.

 



 8  

* Confidential treatment has been requested for redacted portions of this
exhibit. This copy omits the information subject to the confidentiality request.
Omissions are designated as [**]. A complete version of this exhibit has been
provided separately to the Securities and Exchange Commission.

 

 

 

5.4.2        Joint Inventions. Harvard shall be responsible for the preparation,
filing, prosecution and maintenance of Joint Patents; provided, however, that
Harvard may elect to waive such right on a case-by-case basis, in which case
Harvard shall notify Company promptly in writing and Company shall have the
right, but not the obligation, to take responsibility for such Joint Patents at
its own expense. The responsible Party shall: (a) use outside patent counsel
reasonably acceptable to the other Party and instruct such patent counsel to
furnish the other Party with copies of all correspondence relating to Joint
Patents from all patent offices, as well as copies of all proposed responses to
such correspondence in time for the other Party to review and comment on such
responses; (b) give the other Party an opportunity to review the text of each
patent application before filing; (c) consult with the other Party with respect
thereto; (d) supply the other Party with a copy of the application as filed,
together with notice of its filing date and serial number; and (e) keep the
other Party advised of the status of actual and prospective patent filings. The
responsible Party shall give the other Party the opportunity to provide comments
on and make requests of the responsible Party concerning the preparation,
filing, prosecution and maintenance of Joint Patents, and shall consider such
comments and requests in good faith.

 

5.5              No License or Grant of Rights. Except as expressly provided in
Section 4.1 or Article 6, nothing in this Agreement shall be construed to confer
any ownership interest, license or other rights upon a Party by implication,
estoppel or otherwise as to any technology, intellectual property rights,
products or biological materials of the other Party or any other entity.

 

6.                 Intellectual Property.

 

6.1              Harvard Type A Inventions. Harvard shall grant a license to
Company under Harvard’s interest under the Harvard Type A Inventions pursuant to
and in accordance with the License Agreement.

 

6.2              Grant of Option Under Harvard Type B Inventions and Harvard’s
Interest in Joint Patents.

 

6.2.1        Option. With respect to each Harvard Type B Invention, Harvard
shall notify Company of such Harvard Type B Invention prior to notifying any
third party and Harvard hereby grants to Company the first option to negotiate
in good faith with Harvard for a non-exclusive or an exclusive (at Company’s
discretion), royalty-bearing, worldwide license under the Harvard Type B Patent
Rights to develop, make, have made, offer for sale, sell, have sold and import
products and services in the Field on terms that are commercially reasonable to
the industry; provided, however, that no such license will include any grant of
exclusive rights that would violate the National Institutes of Health’s
Principles and Guidelines for Recipients of NIH Research Grants and Contracts on
Obtaining and Disseminating Biomedical Research Resources, as published at 64
Fed. Reg. 72090, and as may be amended from time to time. With respect to each
Joint Invention, Harvard shall notify Company of its intent to file any
application for a Joint Patent and Harvard hereby grants to Company the first
option to negotiate in good faith with Harvard for an exclusive license under
Harvard’s interest in the Joint Patent to develop, make, have made, offer for
sale, sell, have sold and import products and services in the Field on terms
that are commercially reasonable to the industry.

 

6.2.2        Activation; Patent Costs. If Company chooses to activate such
option to negotiate with Harvard for a license under a Harvard Type B Invention
(or, if applicable, an exclusive license under Harvard’s interest in a Joint
Invention), it shall provide Harvard with written notice thereof within [**]
after disclosure of the relevant Harvard Type B Invention (or relevant Joint
Invention) under Section 5.3 (the “Option Activation Period”). If Company
activates an option during the relevant Option Activation Period, then subject
to Section 10.16, it shall reimburse Harvard for all reasonable documented,
out-of-pocket costs relating to the preparation, filing, prosecution and
maintenance of the relevant Harvard Type B Patent Rights (or relevant Joint
Patent) incurred by Harvard prior to activation of the option, as well as those
incurred during the Option Exercise Period and Negotiation Period. Harvard shall
submit periodic invoices and Company shall make payment within [**] after the
date of each such invoice.

 



 9  

* Confidential treatment has been requested for redacted portions of this
exhibit. This copy omits the information subject to the confidentiality request.
Omissions are designated as [**]. A complete version of this exhibit has been
provided separately to the Securities and Exchange Commission.

 

 

 

6.2.3        Exercise. If Company chooses to exercise its option to negotiate
with Harvard for a license under a Harvard Type B Invention (or, if applicable,
an exclusive license under Harvard’s interest in a Joint Invention) that Company
has activated under Section 6.2.2, Company must provide Harvard with written
notice of such decision at any time during the Term or within [**] after
expiration or termination of the Term (collectively, the “Option Exercise
Period”). If Company exercises an option to negotiate with Harvard for a license
under a Harvard Type B Invention within the Option Exercise Period, it shall
have [**] after such exercise within which to execute a license agreement with
Harvard (the “Negotiation Period”); provided that the Negotiation Period may be
extended by mutual agreement of the Parties. Each of Harvard and Company shall
use good faith efforts to negotiate and execute such mutually-agreeable license
agreement. If Company exercises an option for an exclusive license under
Harvard’s interest in a Joint Invention, then upon receipt by Harvard of the
written request of Company, the Parties shall immediately amend Exhibit 1.25 of
the License Agreement to add Harvard’s interest in such Joint Patent and upon
such amendment, each such Joint Patent shall automatically (and without any
action of the Parties) be deemed to be “Licensed Patent Rights” licensed
pursuant to the License Agreement by Harvard to Licensee on the same terms as
those set forth therein, including, without limitation, subject to Section 11.17
thereof, reimbursement to Harvard for all documented, out-of-pocket expenses
incurred by Harvard in connection with such Licensed Patent Rights in accordance
with Article 6 thereof.

 

6.2.4        Terms. Except as otherwise expressly agreed by the Parties in
writing, such license agreement for a license under a Harvard Type B Invention
shall include, without limitation, (a) in the case of an exclusive license,
terms consistent with the provisions of 35 U.S.C. §§ 200-212 and 37 C.F.R. § 401
et seq., and a reservation of the rights of Harvard and other not-for-profit
research organizations to practice the subject matter of the licensed Harvard
Type B Patent Rights for research, teaching and other educational purposes only,
(b) the indemnity, insurance, limitations on liability, patent cost
reimbursement (subject to a provision consistent with Section 10.16) and other
provisions customary to patent and technology licenses normally granted by
Harvard (i.e., consistent with those as set forth in the License Agreement), and
(c) commercially reasonable due diligence obligations for the development and
commercialization of products or processes covered by the relevant Harvard Type
B Patent Rights (i.e., consistent with those set forth in the License
Agreement).

 

6.2.5        Expiration.

 

6.2.5.1            With respect to each Harvard Type B Invention, if Company
(a) does not activate its option during the relevant Option Activation Period,
(b) provides written notice to Harvard during the relevant Option Activation
Period that it waives its option in whole or in part, (c) activates its option
during the relevant Option Activation Period but does not exercise the Option
during the Option Exercise Period or (d) exercises its Option during the Option
Exercise Period and the Parties fail to reach agreement on terms and conditions
of a license agreement within the Negotiation Period, then Company’s rights
under this Article 6 with respect to such Harvard Type B Invention shall expire.

 



 10  

* Confidential treatment has been requested for redacted portions of this
exhibit. This copy omits the information subject to the confidentiality request.
Omissions are designated as [**]. A complete version of this exhibit has been
provided separately to the Securities and Exchange Commission.

 

 

 

6.2.5.2            With respect to each Joint Invention, if Company decides that
it does not wish to pay for the preparation, filing, prosecution or maintenance
of a Joint Patent in a particular country (each, an “Abandoned Joint Patent”),
Company shall provide Harvard with prompt written notice of such election. Upon
Harvard’s receipt of such notice, Company shall be released from its obligation
to reimburse Harvard for the expenses incurred thereafter as to such Abandoned
Joint Patents; provided, however, that expenses authorized prior to the receipt
by Harvard of such notice shall be deemed incurred prior to the notice. For
clarity, Company’s right thereafter under such Abandoned Joint Patents shall be
limited to a non-exclusive license in the Field in the relevant territory solely
to the extent necessary for Company to practice other Patent Rights dominated by
a Valid Claim within such Abandoned Joint Patent.

 

7.                 Confidential Information.

 

7.1              Definitions. “Confidential Information” shall mean all
information (including Results, but only until publication in accordance with
Article 8 hereof) that is marked as confidential (or, if disclosed orally or in
intangible form, that is summarized in a writing that is marked as confidential
and delivered to the recipient within thirty (30) days after disclosure) and
that is disclosed (a) by or on behalf of Harvard (including by any member of the
Harvard Team) to Company hereunder (“Harvard Confidential Information”) or (b)
by or on behalf of Company (including by any member of the Company Team) to
Harvard or the Harvard Principal Investigator hereunder (“Company Confidential
Information”). Notwithstanding the above, the obligations set forth in
Sections 7.2, 7.3 and 8.2 shall not apply to Confidential Information to the
extent that it: (i) was known to the recipient at the time it was disclosed,
other than by previous disclosure by or on behalf of the discloser, as evidenced
by written records at the time of disclosure; (ii) is at the time of disclosure
or later becomes publicly known under circumstances involving no breach of this
Agreement; (iii) is lawfully and in good faith made available to the recipient
by a third party who is not subject to obligations of confidentiality to the
discloser with respect to such information; or (iv) is independently developed
by the recipient without the use of or reference to Confidential Information, as
demonstrated by documentary evidence.

 

7.2              Disclosure Limitation. Pursuant to Harvard policy, the Harvard
Principal Investigator is not supposed to receive information that is subject to
confidentiality obligations, including any Company Confidential Information, if
doing so would affect his ability to publish research results or the ability of
other scholars to replicate the published results. Accordingly, Company agrees
to disclose Company Confidential Information to the Harvard Principal
Investigator only if (a) it first notifies the Harvard Principal Investigator of
the nature of such information and (b) the Harvard Principal Investigator, in
his sole discretion, notifies Company that he wishes to accept the specified
information, or a portion thereof. For clarity the obligations of the Harvard
Principal Investigator set forth in Sections 7.3 and 8.2 shall only apply to
Company Confidential Information accepted by the Harvard Principal Investigator
in accordance with this Section 7.2.

 

7.3              Obligations. Company, Harvard, and the Harvard Principal
Investigator each agree that, without the prior written consent of Harvard (in
the case of Company being the recipient) or Company (in the case of Harvard or
the Harvard Principal Investigator being the recipient) in each case, during the
Term of this Agreement, and for five (5) years thereafter, it/he (a) will not
disclose Confidential Information that it/he has received hereunder to any third
party and (b) will not use Confidential Information that it/he has received
hereunder except for the purposes of performing the Research and, in the case of
Company, evaluating whether to exercise an option under Article 6 of this
Agreement. Company, Harvard, and the Harvard Principal Investigator each shall
treat Confidential Information that it/he has received hereunder with the same
degree of confidentiality as it/he treats its/his own confidential and
proprietary information, but in all events no less than a reasonable degree of
confidentiality. Company, Harvard and the Harvard Principal Investigator each
may disclose Confidential Information that it/he has received hereunder only to
members of the Company Team or Harvard Team, respectively, who have a need to
know such information for the purposes specified above and who agree in writing
to protect such Confidential Information in accordance with the terms set forth
in this Agreement.

 



 11  

* Confidential treatment has been requested for redacted portions of this
exhibit. This copy omits the information subject to the confidentiality request.
Omissions are designated as [**]. A complete version of this exhibit has been
provided separately to the Securities and Exchange Commission.

 

 

 

7.4              Agreement. The terms (but not the existence) of this Agreement
constitute the Confidential Information of both Parties and neither Party shall
disclose the terms of this Agreement to any third party except (a) to its
Affiliates, Distributors and Sublicensees (as such terms are defined in the
License Agreement) and their respective officers, directors, members, employees,
agents and outside advisors who reasonably need to know such information for
exercising such Party’s rights or performing such Party’s obligations under this
Agreement or the License Agreement, (b) with the prior written approval of the
other Party, (c) the Parties may issue a press release substantially in the form
set forth in Exhibit F, which press release has been approved in advance by
Harvard, or (d) this restriction shall not apply to any information required by
law to be disclosed to any Governmental Authority or required to be disclosed
publicly pursuant to applicable law, including, without limitation, pursuant to
or in connection with securities law reporting obligations or the rules of any
securities exchange, provided that the Party disclosing such information shall
seek confidential treatment of such Confidential Information to the extent
permitted under applicable law. Notwithstanding the foregoing, Harvard may
publicly acknowledge Company’s support for the investigations being pursued
under this Agreement and in such statement, may disclose a high-level
description of the research project (without disclosing specific timelines or
deadlines), the relevant Harvard school/researchers, and the identity of Company
as the sponsor).

 

8.                 Publications.

 

8.1              It is possible that Harvard and Company will publish the
Results jointly. Nonetheless, subject to the provisions of this Agreement
(including Article 7), each Party reserves the right to publish its Results
separately. Harvard shall provide Company with a copy of any manuscript or other
publication disclosing Results at least [**] prior to submission for publication
for the purpose of enabling Company to review the manuscript or other
publication for potentially patentable Inventions with respect to which it
wishes to exercise its option rights under Article 6 and/or for Company
Confidential Information. Company shall provide Harvard with a copy of any
manuscript or other publication disclosing Results at least [**] prior to
submission for publication for the purpose of enabling Harvard to review the
manuscript or other publication for potentially patentable Joint Inventions with
respect to which it would like to file a patent application and/or for Harvard
Confidential Information.

 

8.2              The Party wishing to publish shall delete from its manuscript
or other publication prior to submission all Confidential Information of the
other Party that the other Party identifies and requests the Party wishing to
publish to delete within the [**] period specified in Section 8.1.

 

8.3              If, during the [**] period specified in Section 8.1, Company
notifies Harvard that a manuscript or other publication reveals a potentially
patentable Harvard Type B Invention or Joint Invention for which it wishes to
exercise an option pursuant to Article 6, or Harvard notifies Company that a
manuscript or other publication reveals a potentially patentable Joint Invention
with respect to which it would like to file a patent application, the Party
wishing to publish shall delay publication for the purpose of enabling a patent
application to be filed in accordance with Section 5.4 until the earliest to
occur of: (a) a patent application has been filed with respect to such Harvard
Type B Invention or Joint Invention; (b) Harvard’s Office of Technology
Development and Company have determined that the relevant Harvard Type B
Invention or Joint Invention is not patentable; or (c) [**] have elapsed from
the date of notification under this Section 8.3.

 



 12  

* Confidential treatment has been requested for redacted portions of this
exhibit. This copy omits the information subject to the confidentiality request.
Omissions are designated as [**]. A complete version of this exhibit has been
provided separately to the Securities and Exchange Commission.

 

 

 

8.4              Notwithstanding anything to the contrary herein, the Parties
agree to abide by the policies of journals in which publications will appear as
to such matters as the public release or availability of data or biological
materials relating to the manuscript or other publication. Proper acknowledgment
will be made for the contributions of each Party to the Results being published.
In addition, to the extent required by applicable journal policies, each Party
shall use reasonable efforts to make samples of its research materials disclosed
in the manuscript or other publication available upon request (supplies
permitting) to scientists at non-profit institutions, provided that the
recipient scientist agrees in writing that such research materials (a) will be
used for research in the recipient scientist’s laboratory only, (b) will not be
used for any commercial purpose, (c) will not be used for work on human
subjects, and (d) will not be distributed to other laboratories.

 

9.                Term and Termination.

 

9.1              Term. This Agreement shall commence on the Effective Date and
shall remain in effect for a period of five (5) years (the “Term”), unless
earlier terminated in accordance with the provisions of this Article 9.

 

9.2              Termination.

 

9.2.1        Loss of Harvard Principal Investigator. In the event that Dr. Walsh
ceases to supervise the Research and Harvard declines or is unable to find a
substitute the Harvard Principal Investigator acceptable to Company as provided
in Section 2.2, Company may terminate this Agreement in accordance with
Section 2.2.

 

9.2.2        Termination for Default. In the event that either Party commits a
material breach of its obligations under this Agreement and fails to cure that
breach within thirty (30) days after receiving a written demand to cure from the
non-breaching Party, the non-breaching Party may terminate this Agreement
immediately upon written notice of termination to the breaching Party.

 

9.2.3        Termination for Convenience. Subject to provisions of Section 9.6.1
regarding the payment by Company of any minimum commitment, Company may
terminate this Agreement if the Company does not believe that it either has
sufficient finances to proceed or can otherwise secure sufficient funding to
proceed, upon sixty (60) days prior written notice to Harvard.

 

9.3              Cross-Termination. This Agreement shall automatically (and
without any action of the Parties) terminate upon termination of the License
Agreement in accordance with Section 9.2 thereof.

 

9.4              Force Majeure. Neither Party will be responsible for delays
resulting from causes beyond its reasonable control, including, without
limitation, fire, explosion, flood, war, strike or riot; provided that the
non-performing Party uses commercially reasonable efforts to avoid or remove
such causes of non-performance and continues performance under this Agreement
with reasonable dispatch whenever such causes are removed.

 



 13  

* Confidential treatment has been requested for redacted portions of this
exhibit. This copy omits the information subject to the confidentiality request.
Omissions are designated as [**]. A complete version of this exhibit has been
provided separately to the Securities and Exchange Commission.

 

 

 

9.5              Survival. The following provisions, as well as any rights,
obligations and duties which by their nature extend beyond the expiration or
termination of this Agreement, shall survive the expiration or termination of
this Agreement: Article 7 and 9 and Sections 4.1.2, 4.2, 5.2, 5.3, 10.2, 10.3,
10.4, and 10.5. In addition, the provisions of Article 6 shall survive
termination of this Agreement as necessary to effectuate the rights of Company,
unless Harvard has terminated this Agreement because of a material uncured
breach by Company. In addition, Sections 4.1.3 and 10.6 shall survive the
expiration or termination of this Agreement but solely until expiration or
termination of the License Agreement.

 

9.6             Effect of Termination. Except as otherwise expressly set forth
in Section 9.5 or this Section 9.6, all rights and obligations of the Parties
shall cease immediately upon expiration or termination of this Agreement.

 

9.6.1        Payment Obligations.

 

9.6.1.1            Payment of Minimum Commitment for Certain Terminations Prior
to April 1, 2018. In the event that (a) Harvard terminates this Agreement in
accordance with Section 9.2.2 for the uncured material breach of Company, or (b)
Company terminates this Agreement in accordance with Section 9.2.3, where, in
either case of (a) or (b), the effective date of such termination is prior to
[**] then notwithstanding that such termination may predate the dates for
invoicing and payment set forth in Section 3.1, Company’s obligation to pay
Harvard all amounts due pursuant to Sections 3.1.1, 3.1.2 and 3.1.3(a) hereof
(which, for clarity, equals [**] U.S. Dollars ($[**])) shall expressly survive
such termination and Company shall pay Harvard all such amounts due no later
than the respective deadlines set forth therein. For clarity, if this Agreement
is terminated for any reason specified in this Section 9.6.1.1, Company shall
have no obligation to pay any other amounts due or payable under Section 3.1
from and after the effective date of such termination.

 

9.6.1.2            Payment Obligations with respect to All Other Terminations.
For clarity, in the event that this Agreement is terminated for any other reason
(including, (a) the Company terminates this Agreement in accordance with (i)
Section 9.2.1 for loss of Harvard Principal Investigator, or (ii) Section 9.2.2
for the uncured material breach of Harvard, (b) the Company terminates this
Agreement in accordance with Section 9.2.3 (where the effective date of such
termination for convenience is on or after [**]), (c) Harvard terminates this
Agreement in accordance with Section 9.2.2 for the uncured material breach of
Company (where the effective date of such termination is on or after [**]), or
(d) this Agreement automatically terminates in accordance with Section 9.3 due
to termination of the License Agreement), then, in each such case, Company shall
have no obligation to pay any amounts due or payable under Section 3.1 from and
after the effective date of such termination. Notwithstanding anything to the
contrary herein, in the event that this Agreement is terminated for the reasons
specified in subparts (b) or (c) of this Section 9.6.1.2, Company shall pay
Harvard the amount of any financial commitments reasonably incurred by Harvard
prior to termination in connection with the Research that cannot be canceled,
including, without limitation, graduate student and post-doctoral stipends
provided that (x) Harvard shall use reasonable efforts not to incur any
financial commitments that cannot be canceled with thirty (30) (or more) days
prior written notice and (y) Harvard shall notify Company of any such material
financial commitments periodically during the Term and upon Company’s reasonable
request.

 

9.6.2        Title to Equipment and Materials. Upon termination or expiration of
this Agreement for any reason, Harvard shall retain title to all equipment or
material purchased or fabricated by Harvard, the Principal Investigator or the
Harvard Team (regardless of whether such equipment or materials were purchase or
fabricated with funds provided by Company hereunder).

 



 14  

* Confidential treatment has been requested for redacted portions of this
exhibit. This copy omits the information subject to the confidentiality request.
Omissions are designated as [**]. A complete version of this exhibit has been
provided separately to the Securities and Exchange Commission.

 

 

 

10.Miscellaneous.

 

10.1          Representations and Warranties.

 

10.1.1    Mutual Representations. Each Party represents and warrants to the
other Party as follows:

 

(a)               Duly Organized. Such Party is a corporation duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation, is qualified to do business and is in good standing as a foreign
corporation in each jurisdiction in which the conduct of its business or the
ownership of its properties requires such qualification and failure to have such
would prevent such Party from performing its obligations under this Agreement.

 

(b)               Due Authorization; Binding Agreement. The execution, delivery
and performance of this Agreement by such Party have been duly authorized by all
necessary corporate action. This Agreement is a legal and valid obligation
binding on such Party and enforceable in accordance with its terms and does not:
(i) to such Party’s knowledge and belief, violate any law, rule, regulation,
order, writ, judgment, decree, determination or award of any court, governmental
body or administrative or other agency having jurisdiction over such Party; nor
(ii) conflict with, or constitute a default under, any agreement, instrument or
understanding, oral or written, to which such Party is a party or by which it is
bound.

 

(c)                Employee/Contractor Agreements. All of such Party’s and its
employees acting on its behalf pursuant to this Agreement are and will be
obligated under a binding written agreement to assign to such Party or its
designee all inventions and to comply with obligations of confidentiality and
non-use consistent in scope with those set forth herein.

 

10.1.2    Representations by Harvard. OTD, on behalf of Harvard, represents,
warrants and covenants to Company that as follows:

 

(a)               Third Party Rights. As of the Effective Date, to the knowledge
of OTD, Harvard has not received any funding, participation or other rights from
any third Person or other Governmental Authority that conflicts or is
inconsistent with the rights, licenses and options granted to Company hereunder.
As of the Effective Date, Harvard has the right to grant the licenses and rights
as contemplated under this Agreement and has not granted any right to any third
Person which would conflict or be inconsistent with the licenses and rights
granted to Company hereunder. Harvard will not during the Term grant any right
to any third Person which would conflict or be inconsistent with the licenses
and rights granted to Company hereunder.

 

(b)               Patents. Harvard is the sole and exclusive owner of all right,
title and interest in and to the Harvard Background Patents, including all of
the patents and patent applications identified as “Harvard Background Patents”
in Exhibit 1.25. All official fees, maintenance fees and annuities for the
Licensed Patent Rights have been paid through the Effective Date.

 

(c)                Non-Infringement of Third Party Rights. OTD has not received
any written notice from any Person of any actual or threatened claim that the
use or practice of the Licensed Patent Rights or Licensed Know-How infringes or
otherwise violates the intellectual property rights of a third Person.

 



 15  

* Confidential treatment has been requested for redacted portions of this
exhibit. This copy omits the information subject to the confidentiality request.
Omissions are designated as [**]. A complete version of this exhibit has been
provided separately to the Securities and Exchange Commission.

 

 

 

(d)               Patent and Technology Status.  As of the Effective Date, none
of the Licensed Patent Rights is currently involved in any interference,
reissue, reexamination, or opposition proceeding and OTD has not received any
written notice from any Person of such actual or threatened proceeding.

 

(e)                Non-Infringement by Third Parties. As of the Effective Date,
to the knowledge of OTD, no third Persons are infringing the Licensed Patent
Rights or Licensed Know-How.

 

10.2           Warranty Disclaimer. EXCEPT AS EXPRESSLY SET FORTH IN THIS
ARTICLE 10, NEITHER PARTY MAKES ANY WARRANTIES, EXPRESS OR IMPLIED, AS TO ANY
MATTER RELATING TO THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION: RESULTS; THE
PERFORMANCE, CONDITION, ORIGINALITY OR ACCURACY OF THE RESEARCH OR MATERIALS;
THE AVAILABILITY OF LEGAL PROTECTION FOR INVENTIONS OR ANY OTHER WORK PRODUCT OF
THE RESEARCH; OR THE VALIDITY OR ENFORCEABILITY OF ANY PATENT RIGHTS. EXCEPT AS
EXPRESSLY SET FORTH IN THIS ARTICLE 10, ALL MATERIALS PROVIDED HEREUNDER ARE
PROVIDED “AS IS,” AND NEITHER PARTY MAKES ANY WARRANTIES OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE FOR ANY RESULTS OR MATERIALS PROVIDED
HEREUNDER, OR THAT THE USE OF THE RESULTS OR MATERIALS WILL NOT INFRINGE ANY
PATENT RIGHTS OR OTHER INTELLECTUAL PROPERTY RIGHT

 

10.3          Responsibilities and Indemnification. Each Party shall be
responsible for its own acts in the performance of the Research, its use of
Results, and its use, storage and disposal of any materials. Company shall
indemnify, defend and hold harmless Harvard and its current and former
directors, governing board members, trustees, officers, faculty, medical and
professional staff, employees, students, and agents and their respective
successors, heirs and assigns from and against any third party claim, liability,
cost, expense, damage, deficiency, loss or obligation of any kind or nature
(including, without limitation, reasonable attorneys’ fees and other costs and
expenses of litigation) based upon, arising out of, or otherwise relating to
Company’s use of Results, including without limitation any cause of action
relating to product liability, except to the extent caused by or resulting from
the gross negligence or willful misconduct of Harvard.

 

10.4          Limitation of Liability. Except with respect to Company’s
indemnification obligations under Section 10.3, neither Party will be liable to
the other with respect to any subject matter of this Agreement under any
contract, negligence, strict liability or other legal or equitable theory for
(a) any indirect, incidental, consequential or punitive damages or lost profits
or (b) cost of procurement of substitute goods, technology or services. Except
with respect to Company’s indemnification obligations under Section 10.3, each
Party’s aggregate liability for all damages of any kind arising out of or
relating to this Agreement or its subject matter shall not exceed the amounts
paid by Company to Harvard under this Agreement.

 

10.5          Use of Names. Except as provided below, Company shall not, and
shall ensure that its affiliates shall not, use or register the name “Harvard”
or “Wyss Institute” (alone or as part of another name) or any logos, seals,
insignia or other words, names, symbols or other indicia of origin owned by
Harvard that, in each case, identify Harvard or the Wyss Institute or any other
Harvard school, unit, division or affiliate (collectively, “Harvard Names”) for
any purpose as a trademark except with the prior written approval of, and in
accordance with restrictions required by, Harvard, provided, however that
Company may issue a press release substantially in the form set forth in Exhibit
F, which press release has been approved in advance by Harvard. This restriction
shall not apply to any information required by law to be disclosed to any
Governmental Authority, including, without limitation, information required to
be disclosed pursuant to or in connection with securities reporting. If,
notwithstanding this prohibition, Company or any of its affiliates registers any
Harvard Name as a trademark, service mark, domain name, trade name, business or
company name or otherwise anywhere in the world, then, in addition to any other
remedies Harvard may have, Harvard shall have the right to compel Company or
such affiliate to assign its rights in such registration to Harvard and
Company shall take such steps as may be necessary to transfer record ownership
of such registration to Harvard, at Company’s cost.

 



 16  

* Confidential treatment has been requested for redacted portions of this
exhibit. This copy omits the information subject to the confidentiality request.
Omissions are designated as [**]. A complete version of this exhibit has been
provided separately to the Securities and Exchange Commission.

 

 

 

10.6          Research Partially Funded by Grants. To the extent that any
Invention has been partially funded by the federal government (including any of
its agencies), this Agreement and the grant of any rights in such Invention is
subject to and governed by federal law, such as the provisions of 35 U.S.C. §§
200-212 and all associated implementing regulations, as well as all applicable
terms and conditions of such grant, provided, however that neither Harvard, the
Harvard Principal Investigator nor any member of the Harvard Team shall accept
any funding that would conflict or otherwise be inconsistent with the rights and
licenses granted to Company hereunder or in the License Agreement.

 

10.7          Independent Contractors. Company will not have the right to direct
or control the activities of Harvard or the Harvard Principal Investigator in
performing the Research. Harvard will not have the right to direct or control
the activities of Company or the Company Principal Investigator in performing
the Research. Harvard and Company shall act hereunder only as independent
contractors, and nothing herein contained shall give either Party the right to
bind the other, be deemed to constitute either Party as agent for or partner of
the other or any third party, or be construed or fiduciary relationship between
the Parties.

 

10.8          Notices. Any notices to be given hereunder shall be sufficient if
signed by the Party giving same and delivered in one of the following manners:
(a) hand delivery; (b) certified mail, return receipt requested; (c) expedited
delivery via a nationally recognized courier service; (d) facsimile if the
sender retains evidence of successful transmission and if the sender promptly
sends the original by ordinary mail, or (e) email, if the sender retains
evidence of the sent transmission and if the sender promptly sends the original
by ordinary mail, in any event to the following addresses:

 

If to Licensee:

ReWalk Robotics, Ltd.

200 Donald Lynch Blvd.

Marlborough, Massachusetts 01752

Email: larry.jasinski@rewalk.com and ofir@rewalk.com

Facsimile: 508 251-2970

Attn.: Larry Jasinski and Ofir Koren

 

With copy to the following (if a technical notice):  

ReWalk Robotics, Ltd.

Hatnufa st. 3, floor 6

Yokneaam, POB 161, 2069203

Israel

 

Facsimile: +972-4-959 0125

Email: larry.jasinski@rewalk.com and ofir@rewalk.com

Attn.: Larry Jasinski and Ofir Koren

 

If to Harvard:

Office of Technology Development
Harvard University
Richard A. and Susan F. Smith Campus Center, Suite 727
1350 Massachusetts Avenue
Cambridge, Massachusetts 02138

Facsimile: (617) 495-9568

Attn.: Chief Technology Development Officer

 



 17  

* Confidential treatment has been requested for redacted portions of this
exhibit. This copy omits the information subject to the confidentiality request.
Omissions are designated as [**]. A complete version of this exhibit has been
provided separately to the Securities and Exchange Commission.

 

 

 

By such notice, either Party may change its address for future notices. Notices
mailed shall be deemed given on the date postmarked on the envelope. Notices
sent by expedited delivery shall be deemed given on the date received by the
courier, as indicated on the shipping manifest or waybill. Notices sent by fax
shall be deemed given on the date faxed.

 

10.9          Modification. No modification or waiver of this Agreement or of
any covenant, condition or limitation herein contained shall be valid unless in
writing and executed by duly-authorized representatives of both Parties. A
failure by a Party to assert its rights under, including upon any breach or
default of, this Agreement shall not be deemed a waiver of such rights. No such
failure or waiver in writing by either Party with respect to any rights shall
extend to or affect any subsequent breach or impair any right consequent
thereon.

 

10.10      Governing Law and Venue. This Agreement will be governed by, and
construed in accordance with, the substantive laws of the Commonwealth of
Massachusetts, without giving effect to any choice or conflict of law provision,
except that questions affecting the construction and effect of any patent shall
be determined by the law of the country in which the patent shall have been
granted. Any action, suit or other proceeding arising out of or relating to this
Agreement, its subject matter, any document or instrument delivered pursuant to,
or a breach of this Agreement or any such document or instrument (a “Suit”)
shall be brought in a court of competent jurisdiction in the Commonwealth of
Massachusetts, and the Parties hereby consent to the sole jurisdiction of the
state and federal courts sitting in the Commonwealth of Massachusetts. Each
Party agrees not to raise any objection at any time to the laying or maintaining
of the venue of any Suit in any of the specified courts, irrevocably waives any
claim that Suit has been brought in any inconvenient forum and further
irrevocably waives the right to object, with respect to any Suit, that such
court does not have any jurisdiction over such Party.

 

10.11      Severability. If any provision of this Agreement is or becomes
invalid or is ruled invalid by any court of competent jurisdiction or is deemed
unenforceable, such invalidity shall not render the entire Agreement
unenforceable or invalid but rather the Agreement shall be read and construed as
if the invalid or unenforceable provision(s) are not contained herein, and the
rights and obligations of the Parties shall be construed and enforced
accordingly.

 

10.12      Assignment. This Agreement shall be binding upon and inure to the
benefit of the respective successors and assigns of the Parties hereto;
provided, however that neither Party may assign any of its rights or obligations
under this Agreement to any other person or entity without the prior written
consent of the other except that Company may, without such consent, assign this
Agreement, in its entirety, and its rights, obligations and interests to (a) to
any affiliate or (b) to any purchaser of all of Company’s equity or all or
substantially all of Company’s assets or business to which this Agreement
relates, or (c) to any successor corporation resulting from any merger or
consolidation of Company with or into such corporation, provided, in each case,
that the assignee agrees in writing to be bound by the terms of this Agreement.
Any assignment purported or attempted to be made in violation of the terms of
this Section 10.12 shall be null and void and of no legal effect.

 



 18  

* Confidential treatment has been requested for redacted portions of this
exhibit. This copy omits the information subject to the confidentiality request.
Omissions are designated as [**]. A complete version of this exhibit has been
provided separately to the Securities and Exchange Commission.

 

 

 

10.13      Entire Agreement. This Agreement is the sole agreement with respect
to the subject matter hereof and supersedes all other agreements and
understandings between the Parties with respect to the same.

 

10.14      Counterparts. The Parties may execute this Agreement in two or more
counterparts, each of which shall be deemed an original, but both of which
together shall constitute one and the same instrument. Transmission by facsimile
or electronic mail of an executed counterpart of this Agreement shall be deemed
to constitute due and sufficient delivery of such counterpart. If by electronic
mail, the executed Agreement must be delivered in a .pdf format.

 

10.15      No Third-Party Beneficiaries. This Agreement is for the sole benefit
of the Parties hereto and their respective successors and permitted assigns and
nothing herein, express or implied, is intended to or shall confer upon any
other individual, corporation, partnership, joint venture, limited liability
company, Governmental Authority, unincorporated organization, trust, association
or other entity any legal or equitable right, benefit or remedy of any nature
whatsoever, under or by reason of this Agreement.

 

10.16      Reimbursement. To the extent that Company reimburses Harvard for any
costs incurred by Harvard for the preparation, filing, prosecution and
maintenance of any Patent Rights hereunder (such costs, “Reimbursed Costs”),
then if Harvard grants a license under such Patent Rights to a third Person
outside the Field (each, an “Ex-Field Licensee”) and receives reimbursement from
such Ex-Field Licensee for Reimbursed Costs, then Company shall only be
responsible for reimbursing an appropriate portion of such Reimbursed Costs
based on the scope and type of license (i.e., non-exclusive vs. exclusive)
granted to such Ex-Field Licensee and Harvard shall credit Company’s portion of
the Reimbursed Costs to amounts owed under the License Agreement.

 

[Signature page follows]

 



 19  

* Confidential treatment has been requested for redacted portions of this
exhibit. This copy omits the information subject to the confidentiality request.
Omissions are designated as [**]. A complete version of this exhibit has been
provided separately to the Securities and Exchange Commission.

 

 

 

IN WITNESS WHEREOF, each Party has caused this Agreement to be executed by its
duly authorized representative as of the Effective Date.

 

President and Fellows of Harvard College   ReWalk Robotics, Ltd.

 

By:

/s/ Isaac T. Kohlberg

  By:

/s/ Larry Jasinski

 

Name:

Isaac T. Kohlberg

  Name:

Larry Jasinski

 

Title:

Senior Associate Provost

Chief Technology Development Officer

Office of Technology Development

Harvard University

  Title:

CEO

 

 

I, the undersigned, hereby confirm that I have read the Agreement, that its
contents are acceptable to me and that I will act in accordance with its terms,
including the provisions of Article 7.

 

/s/ Conor Walsh   Conor Walsh, Ph.D.  

 



 20  

* Confidential treatment has been requested for redacted portions of this
exhibit. This copy omits the information subject to the confidentiality request.
Omissions are designated as [**]. A complete version of this exhibit has been
provided separately to the Securities and Exchange Commission.

 

 

 

EXHIBIT A

 

Research Plan

 

Aim: Harvard expects to perform research to support Company’s development of
both stroke and multiple sclerosis (“MS”) specific Soft Exosuits as follows:

 

[**]

 



 21  

* Confidential treatment has been requested for redacted portions of this
exhibit. This copy omits the information subject to the confidentiality request.
Omissions are designated as [**]. A complete version of this exhibit has been
provided separately to the Securities and Exchange Commission.

 

 

 

Exhibit B

 

Form of Harvard Invoice



 

 

 

Attached.

 



 22  

* Confidential treatment has been requested for redacted portions of this
exhibit. This copy omits the information subject to the confidentiality request.
Omissions are designated as [**]. A complete version of this exhibit has been
provided separately to the Securities and Exchange Commission.

 

 

 

 [tlogo.jpg]

HARVARD

Office for Sponsored Programs

INVOICE

 



SPONSOR NAME   HU PI:     PI Name SPONSOR ADDRESS   Prime PI:     Prime PI Name
City, State Zip   Award #:     Award_No. Line 3   Grant #:     Grant_No. Line 4
  Obligated $:     $0.00 Line 5   Period:     00/00/0000 - 00/00/0000 Email
Address   PO #     PO_No.     Extra Header Field1     misc header field1    
Extra Header Field2     misc header field2



 

Project Title: PROJECT TITLE

 

Invoice Number Invoice Date Terms 123456-01 TBD NET 45

 

Amount Due Per Terms of Agreement: $0.00

 

Space is provided here for a couple of lines of custom text, if required

 



  Approved by: OSP Approver Name    

 

Remittance stub if paying by check

 

Please indicate the HU Acct# 000-00000-000000 as reference with your payment.

 



Invoice Number Invoice Date Terms 123456-01 TDB NET 45



 

PLEASE SEND REMITTANCE TO:

President & Fellows of Harvard College

P.O. Box 415649

Boston, MA 02241-5649

or

By WireTransfer/ACH Transfer to:

Bank of America

Harvard University Account #898-41099

(WIRE) ABA 026009593

(ACH) ABA 011000138

Swift Code: BOFAUS3N

 

For questions, please contact: OSP-FRAP@Harvard.edu

 



 23  

* Confidential treatment has been requested for redacted portions of this
exhibit. This copy omits the information subject to the confidentiality request.
Omissions are designated as [**]. A complete version of this exhibit has been
provided separately to the Securities and Exchange Commission.

 

 

 

Exhibit C

 

Harvard Background Patents

 

Case Country Type Appl. Title Serial Number [**] [**] [**] [**] [**] [**] [**]
[**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**]
[**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**]
[**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**]
[**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**]
[**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**]
[**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**]
[**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**]
[**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**]
[**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**]

 



 24  

* Confidential treatment has been requested for redacted portions of this
exhibit. This copy omits the information subject to the confidentiality request.
Omissions are designated as [**]. A complete version of this exhibit has been
provided separately to the Securities and Exchange Commission.

 

 



 

Exhibit D

 

Visitor Participation Agreement

 

 

Attached.

 



 25  

* Confidential treatment has been requested for redacted portions of this
exhibit. This copy omits the information subject to the confidentiality request.
Omissions are designated as [**]. A complete version of this exhibit has been
provided separately to the Securities and Exchange Commission.

 

 

 

HARVARD UNIVERSITY VISITOR PARTICIPATION AGREEMENT

for visitors from for-profit organizations (U.S. and foreign)

 

In consideration of my participation in research or other projects of President
and Fellows of Harvard College ("Harvard" or the "University") and/or my use of
funds, facilities or other resources provided by or through Harvard
(collectively, "Harvard Activities"), I agree as follows:

 

1)     With respect to my Harvard Activities, I acknowledge that I am bound by
and will comply with Harvard's research policies (among them, the "Statement of
Policy in Regard to Intellectual Property," or "IP Policy"), as they may be
amended from time to time and made available by Harvard at
http://vpr.harvard.edu/pages/research-policies-guidance or otherwise.

 

2)     If any agreement between Harvard and a third party (e.g., with respect to
research funding or collaboration, or the use of materials, data, rights,
equipment or the like) pertains to my Harvard Activities, I will abide that
agreement, to the extent its terms apply and are made known to me.

 

3)     I will report promptly to Harvard's Office of Technology Development
("OTD") any Invention, Sponsored Computer Software and/or Unpatented Material,
as those capitalized terms are defined in the IP Policy, here referred to
together as "Developments", that the IP Policy requires me to disclose to
Harvard. I hereby assign and agree to assign to Harvard all my right, title and
interest in all Developments that Harvard is entitled to own under the IP
Policy, and all patent rights, copyrights and other intellectual property rights
in those Developments throughout the world. I hereby grant to Harvard any rights
required to be granted to Harvard under the IP Policy with respect to Incidental
Inventions (as defined in the IP Policy) or other Developments I am entitled to
own.

 

4)     If any agreement between Harvard and a third party requires that my
copyrights in works of authorship (for example, research reports or articles) be
assigned or licensed to Harvard or a third party, I hereby assign or license to
Harvard the copyrights that are needed in order to fulfill the agreement.

 

5)     I will cooperate with Harvard in such reasonable steps as may be needed
to carry out its research policies and to confirm, establish or protect the
rights of Harvard or its designees. This may include, for example, executing
additional documents, assisting in the filing, prosecution or defense of patent
applications, and letting Harvard see my research data or materials as needed to
respond to inquiries or conduct internal and external oversight activities.

 

6)     I have not made with any third party, except the organization by which I
am primarily employed and whose duly-authorized representative has signed this
Agreement in the space provided below, any agreement that conflicts or
reasonably could be construed as conflicting with the terms of this Agreement,
and will not in future make any such agreement.

 

7)     The obligations of this Agreement relating to my Harvard Activities will
continue after the end of those Activities. This Agreement is binding on me, my
estate, heirs and assigns.

 



 26  

* Confidential treatment has been requested for redacted portions of this
exhibit. This copy omits the information subject to the confidentiality request.
Omissions are designated as [**]. A complete version of this exhibit has been
provided separately to the Securities and Exchange Commission.

 

 

 

By signing in the space provided below, I hereby accept and agree to the terms
and conditions of this Agreement:

 

  Signature:               Name:               Date:    

 

The organization named below acknowledges and agrees that the individual whose
signature appears above is released from any obligation to it and/or its
affiliates as regards any rights in inventions, discoveries, copyrightable
materials or other developments, which obligation is or reasonably could be
construed to be in conflict with the terms of this Agreement. The person signing
below represents and warrants that he/she is duly authorized to sign this
Agreement on behalf of such organization.

 

  Signature:               Name:               Title:              
Organization:               Date:    

 





 27  

* Confidential treatment has been requested for redacted portions of this
exhibit. This copy omits the information subject to the confidentiality request.
Omissions are designated as [**]. A complete version of this exhibit has been
provided separately to the Securities and Exchange Commission.

 

 



 

Exhibit E

 

Acknowledgment of Risk and Release

 

 

Attached.

 



 28  

* Confidential treatment has been requested for redacted portions of this
exhibit. This copy omits the information subject to the confidentiality request.
Omissions are designated as [**]. A complete version of this exhibit has been
provided separately to the Securities and Exchange Commission.

 

 

 

ACKNOWLEDGEMENT OF RISK AND RELEASE

for

Non-Harvard Personnel Using Harvard Research and Instructional Laboratory

Facilities

 

THIS IS A RELEASE OF LEGAL RIGHTS - PLEASE READ AND UNDERSTAND BEFORE SIGNING

 

I, the undersigned, accept and agree to the following terms and conditions in
consideration for my use of Harvard's research and instructional laboratory
facilities.

 

1.Access to Facilities. The facilities are being made available to me as an
educational or research opportunity. I am not a student, employee or affiliate
of Harvard.

2.Health and Safety Risks. I understand that Harvard laboratories may contain
hazardous substances and equipment. I will take every precaution necessary to
protect my health and safety, and the health and safety of others. I will
acquaint myself with and conduct my activities in accordance with all safety
rules and safe operational procedures. If I am not familiar with or I do not
know how to handle safely a substance or piece of equipment, I will seek
assistance from qualified Harvard personnel. I recognize that I may be subjected
to potential risks, illnesses and injuries. I have made my own investigation of
these risks, understand these risks and assume them knowingly and willingly.

3.No Medical Coverage. I understand that if I am injured as a result of my
activities at Harvard, I am not covered by Harvard insurance of any kind. It
will be my responsibility to pay for emergency room care, doctors' services,
hospitalization, and any other related costs, medical or non-medical. I will not
be eligible to participate in Harvard's health, disability or life insurance
program.

4.Appropriate Conduct. I agree to observe all applicable governmental,
University and departmental policies, rules and regulations that pertain to my
conduct on campus and in the facilities. I agree that Harvard officials may
require me to leave the facilities if they believe that I have violated a
policy, rule or regulation or if they believe that my conduct is inappropriate.

5.Confidentiality. I agree not to disclose or to use, directly or indirectly,
any proprietary or confidential research, data, trade secrets, personal data, or
other similar information of which I may become aware as a result of my
activities in Harvard's facilities.

6.ASSUMPTION OF RISK AND RELEASE OF CLAIMS. Knowing the risks described above, I
agree, on behalf of my family, heirs and personal representative(s), to assume
all the risks and responsibilities surrounding my use of and access to Harvard's
laboratories and equipment. To the maximum extent permitted by law, I release
Harvard, its current and former members of its governing boards, officers,
faculty, staff, representatives, volunteers, employees, students, other trainees
and agents, and their respective heirs and assigns, from any and all claims,
losses, expenses, damages, or liabilities which I may incur or suffer, arising
out of or related to my use of- or access to the laboratories or equipment and
resulting from any cause, including but not limited to negligence by Harvard,
its current or former members of governing boards, officers, faculty, staff,
representatives, volunteers, employees, students, other trainees or agents.

7.INDEMNIFICATION. I agree to indemnify Harvard, its current and former members
of its governing boards officers, faculty, staff, representatives, volunteers,
employees, students, other trainees, and agents, and their respective heirs and
assigns, against any and all claims, actions, suits, procedures, costs,
expenses, damages, and liabilities (including reasonable attorneys' fees)
(collectively "Claims"), arising out of or related to my use of or access to
Harvard's laboratories or equipment, but only in proportion to and to the extent
that such Claims result from or are caused by my own negligent or intentional
acts or omissions.

 



 29  

* Confidential treatment has been requested for redacted portions of this
exhibit. This copy omits the information subject to the confidentiality request.
Omissions are designated as [**]. A complete version of this exhibit has been
provided separately to the Securities and Exchange Commission.

 

 

 

I have carefully read this Acknowledgement of Risk and Release before signing
it. This agreement shall be governed by the laws of the Commonwealth of
Massachusetts (excluding its conflict of laws principles), which shall be the
forum for any lawsuits filed under or incident to this document or the attached
Harvard University Visitor Participation Agreement.

 

Signed:________________________ Date:_____________________________     Name
(print)_______________________________   Date of Arrival: ____________________
Anticipated Date of Departure:_________

 

Version: 5/2015

  



 30  

* Confidential treatment has been requested for redacted portions of this
exhibit. This copy omits the information subject to the confidentiality request.
Omissions are designated as [**]. A complete version of this exhibit has been
provided separately to the Securities and Exchange Commission.

 

 



 

Exhibit F

 

Press Release

 

 

Attached.

 



 31  

* Confidential treatment has been requested for redacted portions of this
exhibit. This copy omits the information subject to the confidentiality request.
Omissions are designated as [**]. A complete version of this exhibit has been
provided separately to the Securities and Exchange Commission.

 

 

 

[tpg6.jpg] 

 

FOR IMMEDIATE RELEASE

May 17, 2016

 

ReWalk Announces Collaboration with Harvard University’s Wyss Institute to
Develop Lightweight and Soft Exoskeleton Systems for the Treatment of Stroke,
Multiple Sclerosis and Limited Mobility Patients

Five-Year Agreement Establishes Unique Collaboration and Extensive IP Licensing
for “Soft Suit” Exoskeleton Systems

 

YOKNEAM ILIT, Israel and MARLBOROUGH, MA — ReWalk Robotics Ltd. (Nasdaq: RWLK)
(“ReWalk” or “Company”), the leading global exoskeleton developer and
manufacturer today announced a collaboration with Harvard University’s Wyss
Institute for Biologically Inspired Engineering for the licensing of
Intellectual Property (IP), and development of concepts and designs of
lightweight exoskeleton system technologies for lower limb disabilities. This
exclusive licensing and collaboration agreement will focus on the development of
“soft suit” systems for the treatment of stroke, Multiple Sclerosis (MS),
mobility limitations for the elderly and other medical applications.

 

“There is a great need in the health care system for lightweight, lower-cost
wearable exoskeleton designs to support stroke patients, individuals diagnosed
with Multiple Sclerosis and senior citizens who require mechanical mobility
assistance. This collaboration will help create the next generation of
exoskeleton systems, making life-changing technology available to millions of
consumers across a host of patient populations,” said Larry Jasinski, CEO of
ReWalk.

 

“This is a very exciting day for the soft suit technology,” said Conor Walsh,
who is a Core Faculty Member at the Wyss Institute, the John L. Loeb Associate
Professor of Engineering and Applied Sciences at Harvard’s John A. Paulson
School of Engineering and Applied Sciences and Founder of the Harvard Biodesign
Lab. “ReWalk brings commercialization expertise and experience in the area of
wearable robotics and complements our translation-focused research. Ultimately
this deal paves the way for this technology to make its way to patients.”

 

The majority of Stroke and MS patients as well as the elderly do not require the
structural support of current market rigid exoskeleton systems for individuals
with spinal cord injury. The soft suit prototypes from the Wyss Institute
transmit power to key joints of the legs with cable technologies powered with
software and mechanics that are similar to the technologies used in the ReWalk
system. The cables are connected to fabric-based designs that attach to the legs
and foot, thus lending the name “soft suit.”

 



 32  

* Confidential treatment has been requested for redacted portions of this
exhibit. This copy omits the information subject to the confidentiality request.
Omissions are designated as [**]. A complete version of this exhibit has been
provided separately to the Securities and Exchange Commission.

 

 

 



"Our collaboration with ReWalk is a wonderful example of the Wyss Institute
model in action," said Wyss Institute Founding Director Don Ingber, M.D., Ph.D.
"We work with industry to help de-risk the technologies we develop, both
technically and commercially, and thereby expedite their translation into real
world applications."

 

Initial pilot studies with stroke patients run at Harvard’s Wyss Institute in
collaboration with faculty and researchers from Boston University have
demonstrated the function of the soft suit exoskeleton technology. ReWalk will
work in concert with the Wyss Institute on the continued development of
lightweight designs to complete clinical studies, pursue regulatory approvals
and commercialize the systems on a global scale. The first commercial
application is expected to be stroke, followed by MS and then additional
applications. There are an estimated 3 million stroke patients with lower limb
disability in the U.S., and approximately 400,000 individuals with Multiple
Sclerosis.

 

“Harvard and its Wyss Institute are pioneers in the development of technology in
this space. The licensed Harvard patent portfolio currently includes 19 patent
applications, which includes applications in at least six countries. The
applications cover the soft suit, control systems and methods of treating
patients. Harvard and the Wyss Institute have built comprehensive research
expertise in addition to the worldwide patent portfolio. There is no better
partner than these renowned institutions with which to pursue the mission of
bringing cutting-edge technology to disabled individuals around the world,”
Jasinski added.

 

Coordinated by Harvard’s Office of Technology Development, this collaboration
includes funding for continued research and technology development at the Wyss
Institute and transfer of knowledge and research results to ReWalk.

 

The agreement is effective May 16, 2016, with anticipated commercialization
before 2019.

 

For more about Harvard’s Wyss Institute, please visit: http://wyss.harvard.edu/

 

For more about Harvard’s Office of Technology Development, please visit:
http://otd.harvard.edu/

 

For more about ReWalk, please visit: www.rewalk.com

 

About ReWalk Personal 6.0

 

ReWalk Personal 6.0 is a wearable robotic exoskeleton that provides powered hip
and knee motion to enable individuals with spinal cord injury to stand upright
and walk. The system provides user-initiated mobility through the integration of
a wearable brace support, a computer-based control system and motion sensors.
The system allows independent, controlled walking similar to a natural gait
pattern of the legs. The ReWalk device is the most studied exoskeleton in the
industry

 



 33  

* Confidential treatment has been requested for redacted portions of this
exhibit. This copy omits the information subject to the confidentiality request.
Omissions are designated as [**]. A complete version of this exhibit has been
provided separately to the Securities and Exchange Commission.

 

 

 

About ReWalk Robotics Ltd.

 

ReWalk Robotics Ltd. develops, manufactures and markets wearable robotic
exoskeletons for individuals with spinal cord injury. Our mission is to
fundamentally change the quality of life for individuals with lower limb
disability through the creation and development of market leading robotic
technologies. Founded in 2001, ReWalk has headquarters in the U.S., Israel and
Germany. For more information on the ReWalk systems, please visit
http://www.rewalk.com.

 

ReWalk® is a registered trademark of ReWalk Robotics Ltd. in Israel.

 

Forward Looking Statements

 

In addition to historical information, this press release contains
forward-looking statements within the meaning of the U.S. Private Securities
Litigation Reform Act of 1995, Section 27A of the U.S. Securities Act of 1933,
and Section 21E of the U.S. Securities Exchange Act of 1934. Such
forward-looking statements may include projections regarding ReWalk’s future
performance and, in some cases, may be identified by words like “anticipate,”
“assume,” “believe,” “continue,” “could,” “estimate,” “expect,” “intend,” “may,”
“plan,” “potential,” “predict,” “project,” “future,” “will,” “seek” and similar
terms or phrases. The forward-looking statements contained in this press release
are based on management’s current expectations, which are subject to
uncertainty, risks and changes in circumstances that are difficult to predict
and many of which are outside of ReWalk’s control. Important factors that could
cause ReWalk’s actual results to differ materially from those indicated in the
forward-looking statements include, among others: ReWalk’s expectations
regarding future growth, including its ability to increase sales in its existing
geographic markets and to expand to new markets; ReWalk’s ability to maintain
and grow its reputation and to achieve and maintain market acceptance of its
products; ReWalk’s ability to achieve reimbursement from third-party payors for
its products; ReWalk’s expectations as to its clinical research program and
clinical results; ReWalk’s ability to improve its products, develop new
products; ReWalk’s ability to maintain adequate protection of its intellectual
property and to avoid violation of the intellectual property rights of others;
ReWalk’s ability to repay its secured indebtedness; ReWalk’s ability to gain and
maintain regulatory approvals; ReWalk’s ability to maintain relationships with
existing customers and develop relationships with new customers; and other
factors discussed under the heading “Risk Factors” in ReWalk’s Annual Report on
Form 10-K for the year ended December 31, 2015 filed with the U.S. Securities
and Exchange Commission on February 29, 2016 and other documents subsequently
filed with or furnished to the U.S. Securities and Exchange Commission. Any
forward-looking statement made in this press release speaks only as of the date
hereof. Factors or events that could cause ReWalk’s actual results to differ
from the statements contained herein may emerge from time to time, and it is not
possible for ReWalk to predict all of them. Except as required by law, ReWalk
undertakes no obligation to publicly update any forward-looking statements,
whether as a result of new information, future developments or otherwise.

 



 34  

* Confidential treatment has been requested for redacted portions of this
exhibit. This copy omits the information subject to the confidentiality request.
Omissions are designated as [**]. A complete version of this exhibit has been
provided separately to the Securities and Exchange Commission.

 

 

 

Media Contact:

 

ReWalk Robotics

Jennifer Wlach

202-261-4000

jwlach@mercuryllc.com

 

Wyss Institute at Harvard University

Mary Tolikas

617-432-7733

mary.tolikas@wyss.harvard.edu

 

Investor Relations Contact:

Lisa M. Wilson

In-Site Communications, Inc.

917-543-9932

lwilson@insitecony.com

   



 35  

* Confidential treatment has been requested for redacted portions of this
exhibit. This copy omits the information subject to the confidentiality request.
Omissions are designated as [**]. A complete version of this exhibit has been
provided separately to the Securities and Exchange Commission.

 



